         Case: 3:20-cv-00338-wmc Document #: 1 Filed: 04/09/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WISCONSIN


 Bee Forest Products, Inc.,                                       Case No. ____________________

                         Plaintiff,                                      NOTICE OF REMOVAL

 vs.

 Western National Mutual Insurance Company,

                         Defendant.


        Defendant Western National Mutual Insurance Company (“Western National”) by and

through its undersigned counsel, and for its Notice of Removal of an action filed in Circuit Court,

Buffalo County, Wisconsin to the United States District Court for the Western District of Wisconsin,

states as follows:

                                      REMOVAL IS TIMELY

        1.      On or about March 20, 2020, Plaintiff Bee Forest Products, Inc. commenced an action

in Circuit Court, Buffalo County, Bee Forest Products, Inc. v. Western National Mutual Insurance Company,

case file 2020CV000017 (the “State Court Action”), against Defendant Western National.

        2.      Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process and pleadings provided

to Defendant in the State Court Action are attached as Exhibit 1.

        3.      This Court is in the district and division “embracing the place where [the State Court]

action is pending.” 28 U.S.C. § 1441(a). The Circuit Court for Buffalo County is located in the Western

District of Wisconsin.




                                                   1
         Case: 3:20-cv-00338-wmc Document #: 1 Filed: 04/09/20 Page 2 of 4



               REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION

                            The Amount in Controversy Exceeds $75,000

        4.       This action is removable pursuant to 28 U.S.C. § 1441(a), because it is a civil action

over which this Court has original jurisdiction under 28 U.S.C. § 1332, in that there is complete

diversity between all properly joined parties, and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

        5.       Plaintiff’s complaint demands relief in an amount of $86,079.45. (Ex. 1 at ¶¶ 8,

“WHEREFORE”(b).) The amount in controversy therefore exceeds $75,000. Gavin v. AT&T Corp.,

464 F.3d 634, 640 (7th Cir. 2006) (noting if plaintiff’s complaint alleges the essential facts for federal

diversity jurisdiction, that is sufficient for removal).

        6.       Western National denies the allegations in Plaintiff’s complaint and denies liability to

Plaintiff. Notwithstanding that the jurisdictional requirements have been met, nothing in this Notice

of Removal should be construed as an admission that Plaintiff is entitled to any judgment or relief in

their favor.

               There is Complete Diversity Between Plaintiff and Western National

        7.       “Section 1332 requires complete diversity: no plaintiff may be a citizen of the same

state as any defendant.” Altom Transport, Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir.

2016); 28 U.S.C. § 1332. For purposes of establishing diversity jurisdiction, “a corporation shall be

deemed to be a citizen of every State and foreign state by which it has been incorporated and of the

State or foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). To determine

jurisdiction, courts look to the parties' status at the lawsuit's filing. Grupo Dataflux v. Atlas Global Group,

L.P., 541 U.S. 567, 570, 124 S.Ct. 1920, 158 L.Ed.2d 866 (2004).

        8.       Plaintiff is a Wisconsin corporation with its principal place of business located in

Mondovi, Wisconsin. (Ex. 1 at ¶ 1.)
        Case: 3:20-cv-00338-wmc Document #: 1 Filed: 04/09/20 Page 3 of 4



       9.       Western National is a Minnesota corporation with its principal place of business

located in Edina, Minnesota. (Ex. 1 at ¶ 2.)

                                    Diversity Jurisdiction Exists

        10.     As set forth in Paragraphs 8 and 9 above, this Court has diversity jurisdiction over

Plaintiff’s claims pursuant to 28 U.S.C. § 1332, and the action that Plaintiff served in State Court is

properly removable under 28 U.S.C. § 1441.

                      WESTERN NATIONAL HAS COMPLIED WITH
                           THE REMOVAL PROCEDURES

       11.      As required by 28 U.S.C. § 1446(a), Western National has attached as Exhibit 1 to this

Notice of Removal a copy of all process, pleadings, and orders provided to it relating to the State

Court Action.

       12.      As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be served

upon Plaintiff and filed with the Clerk of Circuit Court, Buffalo County, Wisconsin.

                             DEFENDANTS RESERVE ALL DEFENSES

       13.      The answer or other response to the complaint was not due prior to filing this Notice

of Removal. By filing this Notice of Removal, Western National does not waive any defense or

counterclaim that may be available to it including jurisdictional defenses. As required under Federal

Rule of Civil Procedure 81(c)(2), Western National will respond to the complaint within the time set

forth therein, unless an extension of the deadline is properly obtained pursuant this Court’s approval.

       WHEREFORE, Western National respectfully removes the above-referenced cause of action

from Circuit Court, Buffalo County, Wisconsin to the to the United States District Court, Western

District of Wisconsin and requests that no further proceedings be had in the State Court Action.
       Case: 3:20-cv-00338-wmc Document #: 1 Filed: 04/09/20 Page 4 of 4



Dated: April 9, 2020                 s/Bradley R. Prowant
                                     Anthony J. Novak (1087498)
                                     Bradley R. Prowant (0396079)
                                     LARSON • KING, LLP
                                     30 East Seventh Street, Ste. 2800
                                     Saint Paul, MN 55101
                                     (651) 312-6500 | Fax: (651) 312-6618
                                     tnovak@larsonking.com
                                     bprowant@larsonking.com

                                     Attorneys for Western National Mutual
                                     Insurance Company
